PER CURIAM.
Upon the consideration of petitioner, School Board of Marion County, seeking review of a final order of the Florida Public Employees Relations Commission, and relating to the election by the majority of a certain group of employees of petitioner, School Board, designating respondent, District Council # 66, International Brotherhood of Painters and Allied Trades, as its exclusive bargaining agent, we find that said petition, with supporting documents, does not reveal any reversible error.
Accordingly, the Petition for Review is DENIED.
SMITH, Acting C. J., and ERVIN and MELVIN, JJ., concur.